SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2013 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . HIGHLIGHTS: 4 Operations ü In 3Q13, the average capacity utilization of Braskem’s crackers stood at 92%, down 2 p.p. from 2Q13, explained by the unscheduled shutdown due to the power outage in Brazil's Northeast in late August. ü The Brazilian resin market (PE, PP, PVC) amounted to 1.3 million tons, decreasing 8% from 2Q13, a period that had benefitted from the continued strong performance in certain sectors and from the restocking trend throughout the chain. Braskem’s sales amounted to 898 kton, with its market share expanding 2 p.p. to 68%. ü EBITDA in 3Q13 reached R$1,650 million, driven by the stability in spreads in the international market, the improvement in the contribution margin, which benefitted in the quarter from the three-month moving average for the naphtha price, and the 11% depreciation in the Brazilian real against the U.S. dollar. In U.S. dollar, EBITDA amounted to US$720 million. 4 Macroeconomic scenario ü The tax rate relief on the purchase of raw materials by first and second generation of chemical producers was approved in September. The measure, which was one of the proposals under the Special Regime for the Chemical Industry (REIQ), should enable the competitiveness of the sector and promote investments in new production capacities. 4 Expansion and diversification of feedstock ü Braskem, in partnership with the manufacturing industry and aiming to improve the competitiveness of its clients and Brazil's plastics chain, launched the Plastics Chain Competitiveness Incentive Plan (PIC). The plan includes initiatives that range from promoting exports of manufactured products, supporting improvements in competitiveness and innovation and strengthening the advantages of plastics. ü As part of its commitment to add value to the existing streams, Braskem announced the execution of a memorandum of understanding (MoU) with Styrolution to assess the possibility of forming a joint venture in Brazil. The objective is to analyze the economic feasibility of installing a plant with annual production capacity of 100 kton of styrenics specialties and the copolymers acrylonitrile butadiene styrene (ABS) and styrene acrylonitrile (SAN). ü Braskem will invest approximately R$50 million to expand and convert one of its polyethylene production lines in Bahia to produce metallocene-based LLDPE. The resin, which is based on more modern technology, will supply plastic films manufacturers. ü Construction on the new petrochemical complex in Mexico (Ethylene XXI) continues to advance, with the project reaching 48.4% completion. 4 Commitment to financial health ü Braskem’s leverage, measured by the ratio of net debt to EBITDA, reached 2.73x in U.S. dollar. This 9% reduction in relation to 2Q13 was positively affected by the improvement in operating performance in the period. ü In line with its strategy to maintain comfortable liquidity levels, Braskem lengthened the maturity of R$1,015 million in Export Credit Notes from 2014/2015 to 2021. EXECUTIVE SUMMARY In 3Q13, the world economy was marked by improvement in euro zone performance, with signs that the region has begun to emerge from its crisis. Germany and France recorded stronger economic growth, while Spain, after two straight years of negative GDP growth, presented positive growth, signaling the end of its recession. In China, GDP growth strengthened in the quarter to reach 7.8%, alleviating fears of a slowdown in the country's economy. Despite the quarter marked by recovery, the situation in the world economy remains fragile. Geopolitical issues related to Syria drove oil prices higher in 3Q13, leading the average price of naphtha (the main feedstock used by the petrochemical industry) to increase 9% from 2Q13. The prices of resins 1 and basic petrochemicals 2 followed the same trend, increasing 4% and 3%, respectively. In the domestic market, apparent consumption of thermoplastic resins in 3Q13 amounted to 1.3 million tons, decreasing 8% from the previous quarter, in response to the restocking trend in 2Q13 and the slowdown in industrial production. In line with this trend, Braskem’s sales amounted to 898 kton, down 5%, which led its market share to expand 2 p.p. to 68% in the quarter. In the first nine months of the year, estimated demand for thermoplastic resins reached 4.0 million tons, increasing 9% from the year-ago period, driven by the performance of the agricultural, automotive and infrastructure sectors. Meanwhile, the Company recorded sales of 2.8 million tons, increasing 7% between the periods. Braskem’s crackers operated at an average capacity utilization rate of 92% in 3Q13, decreasing 2 p.p. from 2Q13, due to the power outage that affected Northeastern states in late August and forced unscheduled shutdowns at the Company’s plants in the region. Braskem’s EBITDA amounted to R$1,650 million in 3Q13. In U.S. dollar, EBITDA was US$720 million, increasing 42% from 2Q13. This performance was driven by (i) the better level of spreads for resins and basic petrochemicals in the international market; (ii) the sale of resins and basic petrochemicals produced with a lower feedstock costs, since the three-month moving average for the naphtha price, the reference for domestic supply, decreased 5% from 2Q13; (iii) the positive impact of the PIS/COFINS tax relief on raw material purchases; and (iv) the impact of R$52 million from the recognition of extemporaneous PIS/COFINS tax credits from Riopol. In 9M13, EBITDA stood at R$3,638 million. In U.S. dollar, EBITDA was US$1,696 million, increasing 27% from the same period in 2012. The main factors driving this improvement were (i) the increase in international spreads for resins and basic petrochemicals; (ii) the higher sales volume in the domestic market; and (iii) the tax relief for raw materials purchases mentioned above. Reflecting the better operating performance, Braskem recorded net income of R$394 million in 3Q13 and of R$492 million in the year to date. On September 30, 2013, Braskem’s net debt stood at US$6,555 million, decreasing 6% from the end of 2Q13. The reduction is explained by the reimbursement, in the amount of US$649 million, of the financial resources advanced by Braskem to the Mexico project via the bridge loan. Financial leverage measured by the ratio of net debt to EBITDA in U.S. dollar decreased from 3.01x to 2.73x, also reflecting the EBITDA growth in the last 12 months of 12%. In September, approval was given for PIS and COFINS tax relief on feedstock purchases by the first and second generation of chemical producers. This measure was one of the proposals made by the Chemical Industry Competitiveness Council and aims to improve the competitiveness of the local industry, which still suffers from issues related to infrastructure, productivity and currency fluctuations. 1 65% PE (USA), 25% PP (Asia) and 10% PVC (Asia) 2 80% ethylene and propylene, 20% BTX – base Europe 2 The Brazilian petrochemical industry recorded a trade deficit of US$32 billion, in the last twelve months ended on September 2013, which indicates the need for a more comprehensive industrial policy that continues to strengthen the country's industry and to attract new investments to the sector. 3 PERFORMANCE 4 Net Revenue In 3Q13, Braskem's consolidated net revenue amounted to US$4.7 billion, increasing 2% from the previous quarter, due to opportunities created by the higher volume of naphtha/condensate resales in the period. On the same basis, net revenue in Brazilian real reached R$10.7 billion, increasing 12%, reflecting the 11% U.S. dollar appreciation against the Brazilian real. Excluding resales volumes from the analysis, net revenue in 3Q13 was 1.4% lower in U.S. dollar and 9% higher in Brazilian real. Compared to 3Q12, consolidated net revenue in U.S. dollar was 3% higher. In Brazilian real, the 16% growth is mainly due to the impact of the 13% U.S. dollar average appreciation between the periods. Export revenue in 3Q13 was US$2.1 billion, increasing 9% from 2Q13, influenced by the higher resales volume, as explained above. Compared to 3Q12, export revenue grew by 10%, which is explained by the higher average sales price, in line with the international market, and by the increase in resales volume. In 9M13, Braskem’s consolidated net revenue amounted to US$13.9 billion, up 2% from the year-ago period. The higher average price, which accompanied the improvement in the international market, partially offset the lower total sales volume. In Brazilian real, revenue was R$29.5 billion, increasing 12%, due to the 10% U.S. dollar appreciation between the periods. Export revenue amounted to US$6.0 billion, in line with the first nine months of 2012, explained by the same factors described above. 4 Highlights by Segment 4 Capacity utilization rate Braskem’s plants continued to operate at a higher average capacity utilization rate in 3Q13, despite the power outage that occurred on August 28, which affected the entire Northeast and caused unscheduled shutdowns at Braskem’s plants in the region. The exception was the utilization rate of PVC, which stood at 72% and was also affected by the anticipation of its scheduled maintenance shutdown. The Company’s capacity utilization rates are shown below: 4 Polyolefins Brazilian market: estimated demand for Polyolefins (PE and PP) was 1,008 kton in 3Q13, decreasing 7% from 2Q13. The reduction is explained by the restocking trend observed throughout the chain in the first half of the year and the resulting anticipation of a portion of sales volumes, particularly in the food and retail sectors. In relation to 3Q12, when resin demand responded more robustly to the government stimulus measures, demand contracted by 3%. In the comparison with 9M12, the market expanded by 8% to reach 3.1 million tons, led by growth in the automotive, food, construction and agribusiness sectors. Production: production volume amounted to 1,069 kton in 3Q13, virtually stable compared to the previous quarter. In relation to 3Q12, production decreased 3%, due to the scheduled maintenance shutdown at one of the PP plants. Domestic sales: in 3Q13 sales volume came to 753 kton, down 4% from 2Q13, affected by the slowdown in domestic demand. Braskem’s market share, however, expanded by 2 p.p. to 75%. Compared to 3Q12, sales contracted by 6%, which is mainly explained by the weaker domestic market. Export sales: in 3Q13, exports amounted to 304 kton, increasing 16% from 2Q13, reflecting the lower level of domestic demand in the quarter and the opportunities to export overseas. In relation to 3Q12, sales decreased by 14%, which is explained by the restocking trend in anticipation of the scheduled maintenance shutdown in 4Q13 and by the lower production volume, as mentioned above. In 9M13, polyolefins production was 3,193 kton, decreasing 1%. Domestic sales reached 2,295 kton, growing 5% from the same period in 2012, driven by stronger domestic demand. Exports reached 807 kton, down 20% from 9M12, due to the redirecting of sales to the domestic market and to the restocking trend. 5 4 Vinyls Brazilian market: in 3Q13, PVC demand came to 302 kton, down 14% from 2Q13, which is explained by the consumption of inventories built up in the chain in the first half of the year, especially in the construction industry. Compared to 3Q12, demand decreased by 2%. In 9M13, PVC consumption reached 964 kton, growing 11% on the year-ago period, driven by the restocking trend and the performance of the infrastructure and construction sectors. Production: PVC production totaled 129 kton in 3Q13, decreasing 12% from 2Q13, reflecting the power supply interruption and the anticipation of its scheduled maintenance shutdown. Meanwhile, caustic soda production amounted to 109 kton. Compared to 3Q12, PVC and caustic soda production decreased by 8% and 14%, respectively. Domestic sales: following the slowdown in domestic demand, PVC sales came to 145 kton in the quarter, down 9% from 2Q13; however, market share expanded by 2 p.p. to 48% in the quarter. Despite the lower production volume, caustic soda sales grew 12%, reflecting the imports made to take advantage of opportunities in the local market. In relation to 3Q12, PVC sales decreased 6%, while caustic soda sales increased 10%. In 9M13, PVC production amounted to 423 kton, increasing 16% from 9M12, benefitting from the startup of the new plant in Alagoas. PVC sales came to 471 kton, growing 13%. Caustic soda production was 335 kton, decreasing 2% from the same period of 2012, while caustic soda sales amounted to 357 kton, growing 5% driven by the better demand. 6 4 Basic Petrochemicals Ethylene production in 3Q13 totaled 866 kton, down 1% from 2Q13, impacted by the power outage that affected plants in the country's Northeast region. Compared to 3Q12, production volume was virtually stable. Performance (tons) 3Q13 2Q13 3Q12 Change (%) Change (%) 9M13 9M12 Change (%) BASIC PETROCHEMICALS (A) (B) (C) (A)/(B) (A)/(C) (D) (E) (D)/(E) Production Ethylene 865,868 875,943 868,891 2,577,342 2,558,870 1 Propylene 392,956 392,251 390,155 0 1 1,157,344 1,131,188 2 Butadiene 88,129 104,759 106,597 293,738 260,656 13 BTX* 309,332 326,784 331,178 960,474 953,315 1 BTX* - Benzene, Toluene, Orthoxylene and Paraxylene Ethylene and propylene: sales in 3Q13 reached 241 kton, increasing 3% from 2Q13, reflecting the resumption of production by certain clients that had carried out scheduled maintenance shutdowns. Compared to 3Q12, sales were down 8%, driven by weaker demand for second generation products. Butadiene: sales volume amounted to 90 kton in 3Q13, down 8% from 2Q13, explained by the lower production caused by the scheduled and unscheduled maintenance shutdowns, and by the lower demand in the international market. In relation to 3Q12, sales decreased 19%. BTX: sales totaled 299 kton in 3Q13, growing 4% from 2Q13, explained by the better production mix and the opportunities in the market (both domestic and export). In relation to 3Q12, sales grew by 12%. In 9M13, ethylene/propylene sales volume decreased by 2% from the year-ago period. Sales of butadiene, however, grew 11%, reflecting the expansion in the product's production capacity. BTX sales volume was up 5% in the period. Performance (tons) 3Q13 2Q13 3Q12 Change (%) Change (%) 9M13 9M12 Change (%) BASIC PETROCHEMICALS (A) (B) (C) (A)/(B) (A)/(C) (D) (E) (D)/(E) Total Sales Ethylene/Propylene 240,824 233,621 261,075 3 700,394 713,517 Butadiene 90,322 97,871 111,795 286,430 256,932 11 BTX* 299,025 288,056 267,644 4 12 817,982 778,212 5 BTX* - Benzene, Toluene, Orthoxylene and Paraxylene 4 Braskem America (USA and Europe) Market: U.S. demand for PP was lower than in 2Q13, affected by the higher propylene price, whose supply was reduced by the unscheduled maintenance shutdowns. Reflecting the period's seasonality (holiday period), PP demand in the European market contracted by 6% in the quarter. Production: in 3Q13, production volume amounted to 438 kton, decreasing 4% from 2Q13, due to the scheduled maintenance shutdowns in Germany and the lower demand. Compared to 3Q12, production was 2% down. Sales: accompanying the performance of the U.S. and European markets, sales were 432 kton in 3Q13, decreasing 7% and 4% from 2Q13 and 3Q12, respectively. In 9M13, sales increased by 2% from the same period of 2012, reflecting the gradual improvement in the macroeconomic scenario. 7 Performance (tons) 3Q13 2Q13 3Q12 Change (%) Change (%) 9M13 9M12 Change (%) UNITED STATES AND EUROPE (A) (B) (C) (A)/(B) (A)/(C) (D) (E) (D)/(E) Sales PP 432,208 464,893 451,723 1,327,974 1,300,533 2 Production PP 438,160 456,650 448,500 1,322,567 1,314,755 1 4 Cost of Goods Sold Braskem's cost of goods sold (COGS) in 3Q13 amounted to R$9.0 billion, increasing 6% on the prior quarter. The higher sales volume, explained by the higher resales volume and increase in the propylene price, were partially offset by the decrease in the ARA naphtha price reference for domestic supply (three month moving average) to US$853/ton, from US$901/ton in the prior quarter, and by the PIS and COFINS tax relief on raw material purchases that began to be recorded in the middle of last quarter. The 11% U.S. dollar appreciation against the Brazilian real generated a loss of R$747 million. Braskem acquires around 70% of its naphtha needs from Petrobras, with the remainder imported directly from suppliers in North African countries, Argentina, Mexico and Venezuela. The ARA naphtha price, which is the price reference for imported naphtha, stood at US$907/ton in the quarter, increasing 9% from 2Q13 (US$831/ton). Regarding the average gas price, the Mont Belvieu reference price for ethane decreased 9% from 2Q13 to US$25 cts/gal (US$184/ton), reflecting the supply improvement. The Mont Belvieu reference price for propane moved higher, however, increasing 13% from 2Q13 to US$103 cts/gal (US$538/ton). The increase is explained by the higher volume of exports, which helped to balance the market. For propylene, the USG price reference averaged US$1,506/ton, increasing 8%, which is explained by the unscheduled shutdowns and by the restocking trend in anticipation of the scheduled shutdowns at refineries in the Gulf region (hurricane season). Compared to 3Q12, COGS increased 9%, mainly explained by the 33% increase in the average propylene USG price reference and the 13% U.S. dollar appreciation that generated a loss of R$887 million, which was partially offset by the tax relief for raw material purchase. In 9M13, COGS amounted to R$25.8 billion, or 8% higher than in 9M12, which is explained by the higher propylene costs, the stronger sales volume and the 10% U.S. dollar appreciation between the periods; however, the increase was partially offset by the PIS/COFINS tax relief on raw material purchases mentioned above. 8 4 Selling, General and Administrative Expenses (SG&A) In 3Q13, SG&A Expenses amounted to R$542 million, increasing R$47 million on the prior quarter. Compared to 3Q12, SG&A expenses increased by R$25 million or 5%. Selling Expenses came to R$242 million, in line with the previous quarter. Compared to 3Q12, selling expenses fell R$4 million, reflecting the reduction in sales volume between the periods. In the quarter, General and Administrative Expenses amounted to R$300 million, increasing R$45 million from 2Q13. The increase is explained by nonrecurring expenses with outsourced services, such as consulting and auditing services and by the increases in the health insurance policy and in payroll that occurred in July. Compared to 3Q12, general and administrative expenses increased by R$29 million. In 9M13, SG&A expenses amounted to R$1.5 billion, in line with the same period of 2012, reflecting the Company’s efforts to reduce its fixed costs, despite the continued inflationary pressures. 4 EBITDA Braskem’s consolidated EBITDA 3 in 3Q13 amounted to R$1,650 million or US$720 million, increasing 57% and 42%, respectively, from 2Q13. EBITDA margin excluding naphtha resales stood at 16.5%, expanding 5.1 p.p. The main factors contributing to this performance were (i) the sales of resins and basic petrochemicals produced with lower feedstock costs, since the three-month moving average of the naphtha price, the reference for domestic supply, decreased by 5%; (ii) the level of spreads for resins and basic petrochemicals in the international market; (iii) the PIS/COFINS tax relief on the purchase of raw materials; and (iv) the impact of R$52 million from the recognition of extemporaneous PIS/COFINS tax credits from Riopol. Compared to 3Q12, EBITDA increased by R$720 million or US$261 million. This performance is basically explained by (i) the recovery in thermoplastic resin and basic petrochemicals spreads in the international market of 29% and 24%, respectively, and (ii) the PIS/COFINS tax relief on raw material purchases. 3 EBITDA is defined as the net result in the period plus taxes on profit (income tax and social contribution), the financial result and depreciation, amortization and depletion. The Company opts to present adjusted EBITDA, which excludes or adds other items from the statement of operations that help improve the information on its potential gross cash generation. EBITDA is used by the Company’s management as a measure of performance, but does not represent cash flow for the periods presented and should not be considered a substitute for net income or an indicator of liquidity. The Company believes that in addition to serving as a measure of operating performance, EBITDA allows for comparisons with other companies. Note however that EBITDA is not a measure established in accordance with the international accounting standards (IFRS) and is presented in accordance with CVM Instruction 527 of October 4, 2012. 9 In 9M13, Braskem’s consolidated EBITDA amounted to R$3,638 million, increasing 42% from the prior-year period. In U.S. dollar, EBITDA grew by 28%. The increase in international spreads for resins and basic petrochemicals of 23% and 13%, respectively; the higher sales volume in the domestic market; and the PIS/COFINS tax relief on raw material purchases were the main factors in this performance. 4 Net Financial Result The net financial result in 3Q13 was an expense of R$536 million, compared to an expense of R$666 million in the prior quarter. Braskem holds net exposure to the U.S. dollar (more dollar-denominated liabilities than dollar-denominated assets), therefore any change in the exchange rate has an impact on the accounting financial result. On September 30, 2013, this net exposure was composed of: (i) in operations, 69% of supplier accounts, which was partially offset by 70% of accounts receivable; and (ii) in the capital structure, by 73% of net debt. Since the Company’s operating cash flow is heavily linked to the U.S. dollar, the Company’s believes that maintaining this level of net exposure to the dollar in liabilities acts as a natural hedge, which is in compliance with its Financial Management Policy. Virtually 100% of its revenue is directly or indirectly pegged to the variation in the U.S. dollar exchange rate and approximately 80% of its costs are also pegged to this currency. Since the Company regularly exports part of its production and aiming to better reflect the effects of exchange variation on its result, it designated, as of May 1 st , part of its dollar-denominated liabilities as a hedge for its future exports, in compliance with accounting standards IAS 39 and CPC 38. As a result, the exchange variation from these liabilities, which amounts to US$6,757 million, is temporarily recorded under shareholders’ equity and transferred to the income statement only when such exports occur, which enables the simultaneous recognition of the currency’s impact on liabilities and on exports. US$ million R$ million Operations designated for hedge (a) Exchange variation on liabilities designated as hedge 1,543 (b) Tax and Social Contribution (525) Amount recorded in shareholders' equity (a) – (b) 10 In 3Q13, the effect from the 1% appreciation in the U.S. dollar 4 on the net exposure of liabilities not designated as hedge accounting generated a gain in the financial result of R$16 million. It is important to mention that in both cases the effect has no immediate impact on the Company’s cash position, since the amount represents currency translation accounting impacts, especially on Braskem’s debt, with any expenditure occurring upon the maturity of the debt, which has an average term of 15 years (up from 14.5 years). The portion of debt denominated in U.S. dollar has an average term of 20.7 years. If hedge accounting had not been adopted, exchange variation would have negatively impacted the financial result by R$1.3 billion and Braskem would have recorded a loss of R$526 million in 9M13. 9M13 R$ million With Hedge Without Hedge Exchange Variation 217 (1,326) Net Financial Result (1,309) (2,852) Net Profit (loss) Excluding the effects of exchange and monetary variation, the net financial result in 3Q13 was an expense of R$476 million, in line with the previous quarter. Compared to 3Q12, the net financial result increased by R$84 million. On the same basis, the net financial result in 9M13 was an expense of R$1,310 million, increasing R$162 million from the prior-year period, which mainly reflects the application of the accounting rule regarding adjustment to present value due to the change in the payment term for raw material acquisitions in the domestic market to 90 days as of 2Q12. The following table shows the composition of Braskem’s net financial result. R$ million 3Q13 2Q13 3Q12 9M13 9M12 Financial Expenses Interest Expenses (307) (288) (235) (831) (745) Monetary Variation (MV) (82) (74) (56) (230) (191) Foreign Exchange Variation (FX) 82 (327) (62) 39 (1,619) Net Interest on Fiscal Provisions (34) (83) (27) (139) (160) Others (233) (223) (174) (639) (414) Financial Revenue 38 Interest 53 50 31 131 120 Monetary Variation (MV) 6 5 8 14 30 Foreign Exchange Variation (FX) (66) 202 (65) 178 152 Net Interest on Fiscal Credits 29 33 2 69 27 Others 16 40 11 100 24 Net Financial Result R$ million 3Q13 2Q13 3Q12 9M13 9M12 Net Financial Result Foreign Exchange Variation (FX) 16 (126) (128) 217 (1,467) Monetary Variation (MV) (76) (69) (47) (216) (162) Net Financial Result Excluding FX and MV 11 4 On September 30, 2013, the Brazilian real/U.S. dollar exchange rate was R$2.2300/US$1.00 4 Net Income / Loss Braskem recorded net income of R$394 million in 3Q13 and of R$492 million in the year to date. In both cases, the result benefitted from the improvement in operating performance. 4 Capital Structure and Liquidity On September 30, 2013,Braskem’s consolidated gross debt stood at US$9,625 million. This amount considers the financing for the project in Mexico of US$1,484 million that was received by the subsidiary Braskem-Idesa on July 24, 2013. Since this investment is made via a project finance structure (70% debt and 30% equity) and the project's debt will be repaid using own cash generation (for more information, see note 14 of the Quarterly Information – Project Finance), for the purpose of analyzing the Company's debt this project will not be included. In this context, the Company's gross debt stood at US$8,145 million, down 5% from the balance on June 30, 2013. The decline is explained mainly by the reimbursement of funds advanced to the project in Mexico by its shareholders via a bridge loan, which in the case of Braskem totaled US$649 million. In Brazilian real, the gross debt decreased by 4%. At the end of the period, 69% of gross debt was denominated in U.S. dollar. The balance of cash and investments remained virtually stable, at US$1,590 million. In line with its strategy to maintain its high liquidity and financial health, the Company maintains three revolving stand-by credit facilities, with two in the aggregate amount of US$600 million and one in the amount of R$450 million, which do not include any restrictive covenants on withdrawals during times of Material Adverse Change (MAC Clause). Only prime banks with low default rates (credit default swap) and high credit ratings participated in the transactions. As a result, Braskem’s net debt stood at US$6,555 million or R$14,618 million, which represents decreases of 6% and 5%, respectively. At the end of the period, 73% of net debt was denominated in U.S. dollar. The EBITDA growth in the last 12 months of 12% (US$2.4 billion), combined with the reduction in net debt, led to a reduction from 3.01x to 2.73x in the Company’s financial leverage measured by the ratio of net debt to EBITDA in U.S. dollar. In Brazilian real, the leverage ratio decreased by 12% to 2.87x. 12 On September 30, 2013, the average debt term stood at approximately 15 years. Considering only the portion of debt denominated in dollar, the average debt term was around 20.7 years. The average cost of servicing the Company's debt on September 30, 2013 was 6.24% in U.S. dollar and 9.01% in Brazilian real, compared to 5.90% and 8.26%, respectively, in the prior quarter. The following charts show Braskem’s gross debt by category and indexer. The following chart shows the Company’s consolidated amortization schedule as of September 30, 2013. 13 Only 3% of the Company’s total debt matures in 2013, and its high liquidity ensures that its cash and cash equivalents cover the payment of obligations maturing over the next 23 months. Considering the stand-by credit facilities, this coverage extends to 33 months. In keeping with its commitment to maintain healthy liquidity levels, on October 25, Braskem lengthened R$1,015 million of its debt due in 2014/15 (export credit notes) to 2021. CAPITAL EXPENDITURE: Maintaining its commitment to making investments with returns above the cost of capital, in the nine months of 2013, Braskem made investments (excluding capitalized interest) of R$1,699 million. Of this amount, 42% (R$716 million) was allocated to the project in Mexico. The deviation from the amount initially planned for the project in 2013 is mainly explained by the anticipation of the disbursements arising from the delivery and assembly of large pieces of equipment on the site. This amount was also affected by exchange variation effects on the translation of dollar-denominated investments to Brazilian real, which is the Company’s functional currency. Braskem also invested R$836 million in maintenance in order to keep its assets operating at high levels of operating efficiency and reliability. 14 PROJECT PIPELINE: Consistent with its middle and long term strategy, Braskem focuses on investments that improve the competitiveness and diversification of its feedstock matrix and strengthen its leadership in the Americas and in the biopolymers industry. Project Capacity (kton/y) Investment YTD through Sep/13 Characteristics Ethylene XXI (Integrated ethylene/PE project) Location: Coatzacoalcos, Mexico 1,050 ~US$4.5 bn 5 ~US$2.0 bn · JV between Braskem (75%) and Idesa (25%). · Long-term contract (20 years) with PEMEX-Gas based on the Mont Belvieu reference gas price. · In addition to gaining access to feedstock at attractive conditions, the project aims to meet the growing demand in Mexico for PE of around 1.9 million tons, of which around 70% is currently met by imports. · Earthmoving works concluded. · In October 2012, the Engineering, Procurement and Construction (EPC) contract was signed with a consortium for the complex’s construction formed by Odebrecht (40%), Technip (40%) and ICA Fluor (20%). · The US$3.2 billion project finance structure was concluded in December 2012: o SACE: US$600 million; o IADB and IFC: US$570 million A loan to be complemented by a US$700 million BLoan; o BNDES: US$623 million; o BancoMext and NAFIN: US$400 million; o EDC: US$300 million. · Construction: in 3Q13, the project reached 48.4% physical completion. Starting of the phase of mechanical assembly, involving tubing and equipment, especially: (i) start of the assembly of the cracker’s charge gas compressor; and (ii) start of assembly of the primary compressor of the LDPE plant. · Major pieces of equipment have begun to arrive at the Port of Coatzacoalcos and the project site. Another 250 pieces of equipment received at the site. · First disbursement of the project finance installment in the amount of US$1,484 million on July 24. The second disbursement is scheduled for early November. · Priorities for 2013: o Ensure delivery of equipment and materials in line with the construction schedule; o Pre-marketing strategy focused on expanding the client portfolio; o Expanding pre-marketing activities; o Hiring and training people to run the future industrial operations. 5 Estimated Capex for the project is US$3.2 billion. The total investment of US$4.5 billion includes fixed investments, working capital needs and interest associated with the project. 15 Comperj Rio de Janeiro, Brazil n/a To be determined · 2013e: determining the capacity and technologies for the petrochemical complex and commencing the basic engineering projects (FEL3) for the industrial units. · 2014e: proposal for the project’s development and construction and examination by the Company’s Board of Directors. BRASKEM’S COMPETITIVE ADVANTAGES: 4 VISIO Program Braskem continues to make progress in its commitment to develop Brazil’s plastics chain and create value for its Clients. The highlights in the quarter include: Braskem assisted Mondial, a home appliance manufacturer, in replacing the PP resin used in the jars of some of its blender lines. The suggested solution improved the jar's transparency and helped make the Client more competitive. Braskem helped Araforros, a leading manufacturer in Brazil of PVC ceiling panels and folding doors, to install a plant in the state of Rio de Janeiro, which was inaugurated in August. Braskem participated in the negotiations that led to tax benefits, while also supplying the raw materials. The effort helped Braskem strengthen its Client's business and to develop the chain. 4 Innovation Pipeline Polyethylene for the agrochemical industry: Braskem adapted the PE resin used in blow-molded packaging for agrochemicals to meet the market’s rigorous demands for resistance and safety. Polyethylene for the beverage industry: in keeping with its strategy to develop the market, Braskem will expand PE applications for the beverage industry. In September, operations will begin at a plant operated by Companhia Brasileira de Embalagens (CBE) for the production of plastic seals. 16 OUTLOOK: The International Monetary Fund (IMF) announced a revision in its forecast for world economic growth to 2.9% for 2013 and 3.6% for 2014. Despite the better performance of more mature economies, emerging economies are expected to grow at more moderate rates, which explains the slower pace of the world economy. China GDP should continue to grow at rates between 7% and 8%, consistent with the government’s measures to ensure more balanced and sustainable growth. In Brazil, analysts once again revised upwards their forecasts for 2013, and based on the Market Readout published by the Central Bank, GDP growth in the year is estimated at 2.47%. However, the scenario for the last quarter of the year is still uncertain. While sectors like automotive, construction and white goods are expecting stronger demand, other industries that rely more on infrastructure investments are not signaling a recovery in production. This situation should be further exacerbated by the recent appreciation in the Brazilian real, which brings additional challenges for the industry and its competitiveness. For the petrochemical industry, the near-term outlook calls for international spreads remaining stable at levels in line with recent quarters. The shutdowns scheduled for 4Q13 in the USA and Europe and the continued improvement in the global economy should sustain market fundamentals underlying the balance between petrochemicals supply and demand. Braskem’s strategy in this context remains centered on strengthening its business and increasing its competitiveness by: (i)intensifying its partnerships with Clients, with a resumption of market share gains in the Brazilian market and segmented sales in the U.S. and European markets; (ii) supporting the development of Brazil’s petrochemical and plastics chain; (iii) pursuing operational efficiency by maintaining high capacity utilization rates and optimizing the production mix; (iv) diversifying its feedstock matrix and improving its competitiveness by advancing construction of the gas-based petrochemical complex in Mexico (Ethylene XXI); and (v) maintaining its cost discipline and financial health. NOTE: (i) On September 30, 2013, the Brazilian real/U.S. dollar exchange rate was R$2.2300/US$1.00. 17 UPCOMING EVENTS: 4 3Q13 Earnings Conference Call Portuguese 10:00 a.m. (Brasília) 7:00 a.m. (US EST) 4:00 a.m. (Los Angeles) 12:00 p.m. (London) Dial-in +55 (11) 2188-0155 Code: Braskem English 12:00 p.m. (Brasília) 9:00 a.m. (US EST) 6:00 a.m. (Los Angeles) 2:00 p.m. (London) USA: +1 (866) 890-2584 Other countries: +55 (11) 2188-0155 Code: Braskem INVESTOR RELATIONS TEAM: Roberta Varella Fernando T. de Campos IR Manager IR Coordinator Phone: (55 11) 3576-9266 Phone: (55 11) 3576-9479 roberta.varella@braskem.com fernando.campos@braskem.com Daniela Balle de Castro Pedro Gomes de Souza IR Analyst IR Analyst Phone: (55 11) 3576-9615 Phone: (55 11) 3576-9010 daniela.castro@braskem.com pedro.gomes@braskem.com www.braskem.com.br/ir 18 EXHIBITS LIST: EXHIBIT I: Consolidated Income Statement 20 EXHIBIT II: EBITDA Calculation 21 EXHIBIT III: Consolidated Balance Sheet 22 EXHIBIT IV: Consolidated Cash Flow Statement 23 EXHIBIT V: Production Volume 24 EXHIBIT VI: Sales Volume – Domestic Market 25 ­EXHIBIT VII: Sales Volume – Export Market 26 EXHIBIT VIII: Consolidated Net Revenue 27 Braskem, a world-class Brazilian petrochemical company, is the leader in the thermoplastic resins segment in the Americas. With 36 industrial plants, of which 29 are in Brazil, 5 in the United States and 2 in Europe, the Company has annual production capacity of 16 million tons of thermoplastic resins and other petrochemical products. DISCLAIMER This press release contains forward-looking statements. These forward-looking statements are not just historical data, but rather reflect the targets and expectations of Braskem’s management. Words such as "anticipate", "wish", "expect", "foresee", "intend", "plan", "predict", "project", "aim" and similar terms, written, seek to identify statements that necessarily involve known and unknown risks. Braskem does not undertake any responsibility for transactions or investment decisions based on the information contained in this document. 19 EXHIBIT I Consolidated Income Statement (R$ million) Income Statement 3Q13 2Q13 3Q12 Change (%) Change (%) 9M13 9M12 Change (%) CONSOLIDATED (A) (B) (C ) (A)/(B) (A)/(C ) (D) (E) (D)/(E) Gross Revenue 10% 11% 10% Net Revenue 12% 16% 12% Cost of Good Sold (9,006) (8,471) (8,273) 6% 9% (25,792) (23,901) 8% Gross Profit 60% 73% 57% Selling Expenses (242) (240) (246) 1% -1% (729) (693) 5% General and Administrative Expenses (300) (255) (271) 18% 11% (816) (823) -1% Other Net Operating Income (expenses) (46) (25) 6 83% - (100) 288 - Investment in Subsidiary and Associated Companies 1 2 (35) -2% -104% (2) (33) - Operating Profit Before Financial Result 106% 23% 86% Net Financial Result (536) (666) (567) -20% 17% (1,309) (2,776) -53% Profit (loss) Before Tax and Social Contribution - - - Income Tax / Social Contribution (179) (1) 59 - - (284) 683 - Discontinued operations result - - (53) - - - (33) - Net Profit (loss) - 3% - Earnings (loss) Per Share 0.49 (0.15) (0.17) - -13% 0.61 (1.27) - 20 EXHIBIT II EBITDA Calculation (R$ million) EBITDA Statement 3Q13 2Q13 3Q12 Change (%) Change (%) 9M13 9M12 Change (%) CONSOLIDATED (A) (B) (C ) (A)/(B) (A)/(C ) (D) (E) (D)/(E) Net Profit - - - Income Tax / Social Contribution 179 1 (59) - - 284 (683) - Financial Result 536 666 567 -20% -6% 1,309 2,776 -53% Depreciation, amortization and depletion 544 484 509 12% 7% 1,512 1,437 5% Cost 475 444 468 7% 2% 1,364 1,295 5% Expenses 69 41 41 68% 67% 147 141 4% Basic EBITDA 61% 85% 42% Provisions for the impairment of long-lived assets (i) (0) 30 (1) - - 40 (11) - Adjustments in discontinued operations result (ii) - - 4 - - - 13 - Results from equity investments (iii) (1) (2) 35 -2% - 2 33 - Adjusted EBITDA 57% 77% 42% EBITDA Margin 15.4% 11.0% 10.1% 4.4 p.p. 5.4 p.p. 12.3% 9.7% 2.6 p.p. (i) Represents accrual and reversal of provisions for the impairment of long-lived assets (investments, property, plant and equipment and intangible assets) that were adjusted to form EBITDA since there is no expectation of their financial realization and if in fact realized they would be duly recorded on the statement of operations. (ii) Corresponds to the items current and deferred income and social contribution taxes, financial result, depreciation and amortization and equity income, which are included in profit or loss from discontinued operations. (iii) Corresponds to results from equity investments in associated companies and joint ventures. 21 EXHIBIT III Consolidated Balance Sheet (R$ million) ASSETS 09/30/2013 06/30/2013 Change (%) (A) (B) (A)/(B) Current 9 Cash and Cash Equivalents 3,855 3,400 13 Marketable Securities/Held for Trading 62 39 58 Accounts Receivable 2,634 2,303 14 Inventories 4,897 4,374 12 Recoverable Taxes 1,710 1,683 2 Other Receivables 833 1,057 Non Current Assets Held for Sale 278 278 - Non Current 3 Marketable Securities/ Held-to-Maturity 32 55 Compulsory Deposits and Escrow Accounts 183 180 2 Accounts Receivable 103 143 Deferred Income Tax and Social Contribution 2,480 2,636 Taxes Recoverable 1,395 1,453 Related Parties 132 131 1 Insurance claims 67 61 10 Others Accounts Receivable 279 168 66 Investments 120 118 1 Property, Plant and Equipament 23,815 22,621 5 Intangible Assets 2,910 2,929 Total Assets 5 LIABILITIES AND SHAREHOLDERS' EQUITY 09/30/2013 06/30/2013 Change (%) (A) (B) (A)/(B) Current Suppliers 9,715 9,844 Financing/Debentures 2,492 2,796 Project Finance 16 - - Financial Opperations 116 97 20 Salary and Payroll Charges 459 330 39 Dividends and Interest on Equity 4 4 Taxes Payable 398 426 Advances from Customers 274 464 Sundry Provisions 52 49 7 Post-employment Benefit 188 174 8 Other Payable 115 609 Non Current Liabilities Held for Sale 110 110 - Non Current 14 Financing/Debentures 15,671 16,157 Project Finance 3,284 - - Deferred Income Tax and Social Contribution 2,255 2,248 0 Taxes Payable 1,006 1,127 Sundry Provisions 378 325 16 Advances from Customers 163 180 Other Payable 505 410 23 Others 409 390 5 Shareholders' Equity 4 Capital 8,043 8,043 - Capital Reserve 232 232 - Profit Reserves 0 0 - Treasury Shares (49) (49) - Other Comprehensive Income* (685) (581) 18 Retained Earnings (losses) 507 107 Non Controlling Interest 127 138 Total Liabilities and Shareholders' Equity 5 * Includes non-derivative liabilities designated for export hedge accounting (Note 20.2.1 of the quarterly Financial Statements). 22 EXHIBIT IV Cash Flow (R$ million) Cash Flow 3Q13 2Q13 3Q12 9M13 9M12 Profit (loss) Before Income Tax and Social Contribution Adjust for Net Income Restatement Depreciation and Amortization 544 484 509 1,512 1,437 Equity Result (1) (2) 35 2 33 Interest, Monetary and Exchange Variation, Net 346 486 402 858 2,014 Others (33) 42 (17) 11 (13) Cash Generation before Working Capital Operating Working Capital Variation Market Securities 18 160 (25) 119 (47) Account Receivable (292) 37 (449) (375) (701) Recoverable Taxes 41 51 (137) (57) (495) Inventories (502) 257 606 (771) (292) Advanced Expenses 39 (118) 17 (41) 47 Other Account Receivables (81) 65 (100) (94) (72) Suppliers (151) 734 178 387 2,178 Advances from Customers/Long-Term Incentives (207) (23) (8) (6) 80 Taxes Payable (127) 44 (221) (136) (278) Other Account Payables (263) 108 192 102 341 Other Provisions 57 (27) 8 15 17 Operating Cash Flow Interest Paid (239) (312) (133) (752) (525) Cost of transactions (33) - - (33) - Income Tax and Social Contribution (9) (26) (8) (44) (29) Net Cash provided by operating activities Proceeds from the sale of fixed assets 1 1 5 2 6 Proceeds from the capital reduction of associates 154 70 - 387 - Additions to Investment - - - (0) - Additions to Fixed Assets (1,772) (1,049) (450) (3,922) (1,851) Additions to Intangible Assets (4) (8) (3) (12) (8) Financial Assets Held to Maturity (10) 4 (2) 10 (7) Cash used in Investing Activities Obtained Borrowings 4,147 1,626 2,001 8,732 5,596 Payment of Borrowings (1,794) (2,097) (1,903) (6,176) (5,086) Financing without Recourse - Repurchase of Shares - - (37) - (37) Dividends (0) (0) (0) (0) (0) Non-controlling interests - 35 1 33 17 Cash used in Financing Activities 62 Exchange Variation on Cash of Foreign Subsidiaries and Jointly Controlled Companies 53 (19) (9) 41 (34) Increase (decrease) in Cash and Cash Equivalents Represented by Cash and Cash Equivalents at The Beginning of The Year 3,400 3,002 3,297 3,288 2,952 Cash and Cash Equivalents at The End of The Year 3,855 3,400 3,569 3,855 3,569 Increase (Decrease) in Cash and Cash Equivalents 23 EXHIBIT V Production Volume – Main Products PRODUCTION CONSOLIDATED tons 1Q12 2Q12 3Q12 4Q12 1Q13 2Q13 3Q13 Polyolefins PE's 656,359 637,216 666,380 579,520 632,257 658,317 661,780 PP 431,401 379,643 440,753 394,822 436,029 397,996 406,989 Vinyls PVC 114,950 110,629 140,595 131,192 146,877 146,676 129,546 Caustic Soda 116,142 99,083 126,430 108,934 115,321 110,585 109,108 Chlorine 15,103 11,641 13,793 12,515 11,404 7,923 10,192 Basic Petrochemicals Ethylene 870,154 819,825 868,891 770,887 835,531 875,943 865,868 Propylene 377,083 363,951 390,155 341,299 372,137 392,251 392,956 Benzene 212,173 196,181 211,096 184,735 215,095 210,225 204,750 Butadiene 78,132 75,927 106,597 95,047 100,850 104,759 88,129 Toluene 43,677 32,637 46,443 42,122 41,742 49,836 57,978 Fuel (m³) 204,444 199,333 205,932 210,297 221,317 225,235 242,856 Paraxylene 44,630 45,458 49,050 45,660 44,930 47,527 30,437 Orthoxylene 24,458 22,924 24,590 20,685 22,592 19,196 16,166 Butene 1 10,910 10,078 15,067 9,651 11,380 13,556 15,106 ETBE 71,525 59,017 78,890 76,818 78,403 81,981 77,561 Mixed Xylene 19,694 21,955 27,580 16,739 15,840 21,060 16,264 Cumene 63,697 63,804 64,406 54,335 73,138 43,145 57,809 Polybutene 5,222 6,317 6,010 3,495 9,778 1,240 5,936 LPG 11,170 6,892 4,533 2,870 6,533 8,299 6,940 Aromatic Residue 31,838 30,566 33,821 25,972 34,795 37,226 41,710 Petrochemical Resins 3,918 3,863 3,304 3,112 2,599 3,670 3,740 United States and Europe PP 439,216 427,039 448,500 441,978 427,757 456,650 438,160 24 EXHIBIT VI Sales Volume - Domestic Market – Main Products Domestic Market - Sales Volume CONSOLIDATED tons 1Q12 2Q12 3Q12 4Q12 1Q13 2Q13 3Q13 Polyolefins PE's 407,701 390,042 458,669 411,759 438,717 455,612 436,403 PP 307,476 275,205 338,208 312,449 315,724 331,733 316,629 Vinyls PVC 131,017 133,053 154,004 142,850 166,216 159,528 145,202 Caustic Soda 113,673 113,551 114,575 122,253 119,469 112,337 125,688 Chlorine 12,939 13,387 13,620 12,436 11,821 11,983 16,734 Basic Petrochemicals Ethylene 136,402 123,285 138,874 122,727 130,854 131,634 136,720 Propylene 60,943 46,801 57,302 52,505 54,807 47,405 56,602 Benzene 109,729 112,832 116,921 108,836 101,778 110,930 121,229 Butadiene 57,903 59,727 56,748 44,626 57,460 49,130 50,815 Toluene 32,797 29,939 26,679 12,406 8,638 11,979 11,222 Fuel (m³) 172,452 179,039 176,205 212,079 137,310 133,891 140,980 Paraxylene - - 4,989 11,951 2,997 23,745 32,605 Orthoxylene 23,196 20,962 24,128 18,086 21,050 20,841 18,980 Mixed Xylene 24,785 22,267 25,045 17,984 14,504 17,239 14,809 Cumene 67,042 58,853 62,482 62,312 64,817 52,592 57,286 Polybutene 2,364 3,310 2,439 2,592 2,244 3,001 3,276 LPG 13,242 8,019 6,957 4,612 8,194 8,239 6,690 Aromatic Residue 45,195 28,000 37,554 27,467 36,036 37,547 38,957 Petrochemical Resins 2,326 2,581 2,075 2,217 2,238 2,479 2,676 25 EXHIBIT VII Sales Volume - Export Market – Main Products Export Market - Sales Volume CONSOLIDATED tons 1Q12 2Q12 3Q12 4Q12 1Q13 2Q13 3Q13 Polyolefins PE's 230,155 227,230 233,607 170,843 174,247 189,692 210,338 PP 101,740 103,022 117,655 93,077 66,110 72,820 93,475 Basic Petrochemicals Unit Propylene 46,216 36,796 60,847 43,885 40,288 54,582 43,902 Benzene 36,404 47,893 35,732 48,876 40,222 63,380 66,147 Butadiene 15,699 11,807 55,047 55,443 40,777 48,741 39,507 Toluene 9,239 6,479 10,748 40,413 24,821 31,621 38,947 Fuel (m³) 15,393 38,113 15,822 15,661 66,774 103,664 95,586 Paraxylene 36,572 44,526 46,546 38,601 31,395 25,559 9,895 Butene 1 1,009 2,040 - 1,499 - 3,175 1,680 ETBE 62,838 54,312 83,342 89,063 61,689 81,480 76,788 Mixed Xylene 239 133 80 556 451 5,497 482 Polybutene 3,292 3,364 3,050 3,475 3,829 3,802 3,313 United States and Europe PP 428,042 420,768 451,723 443,571 430,872 464,893 432,208 26 EXHIBIT VIII Consolidated Net Revenue (R$ million) Net Revenue R$ million 1Q12 2Q12 3Q12 4Q12 1Q13 2Q13 3Q13 Polyolefins Domestic Market 2,347 2,400 2,881 2,809 3,034 3,160 3,293 Export Market 921 1,080 1,109 911 824 911 1,179 Vinyls Domestic Market 439 467 535 542 636 614 628 Basic Petrochemicals (Most Relevants) Domestic Market Ethylene/Propylene 496 513 518 481 586 508 638 Butadiene 283 341 228 182 208 183 132 Cumene 142 160 172 172 199 163 180 BTX 343 398 456 426 407 468 546 Others 380 376 418 421 345 347 387 Export Market Ethylene/Propylene 121 101 148 124 125 148 159 Butadiene 99 71 232 207 148 156 92 BTX 212 255 260 378 278 337 325 Others 190 245 301 283 315 428 430 United States and Europe 1,301 1,432 1,314 1,416 1,606 1,565 1,732 Resale* 653 678 521 565 409 314 659 Others¹ 146 438 161 314 177 225 320 Total *Naphtha, condensate and crude oil ¹Includes pre-marketing activity in Mexico 27 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 7 , 2013 BRASKEM S.A. By: /s/Mário Augusto da Silva Name: Mário Augusto da Silva Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
